Citation Nr: 1729742	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for cirrhosis of the liver.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to an initial compensable rating prior to October 24, 2011; to a rating in excess of 20 percent from October 24, 2011, to November 18, 2015; and to a rating in excess of 40 percent beginning November 19, 2015, for a low back disability.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to compensation based on multiple, noncompensable service-connected disabilities.  
ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to July 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, October 2010, December 2011, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in September 2015, at which time many of the issues currently on appeal were remanded for additional development. This case has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for an acquired psychiatric disability and cirrhosis of the liver, and of entitlement to increased ratings for a low back disability and PFB are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have pes planus.  

2.  The Veteran has had a combined schedular 100 percent rating since December 4, 2009, prior to his application for a TDIU.  

3.  The Veteran has been in receipt of at least a compensable rating since December 4, 2009, the beginning date of his compensation award.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110 (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The Veteran's claim for entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).

3.  There is no legal entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities.  38 U.S.C. § 1155 (2016); 38 C.F.R. § 3.324 (2016)   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Pes Planus

The Veteran asserts that he has pes planus that is related to his active service.

A review of the Veteran's service treatment records (STRs) shows that at his January 1993 enlistment examination, the Veteran's feet were noted upon examination to be clinically normal. Further review of the STRs reveals that the Veteran presented with complaints of numbness of his left foot in 1994 and pain in his left foot in 1996. However, X-rays taken of his foot in 1996 found his foot to be normal.  

A review of the post-service medical records shows that the Veteran has not been seen for pes planus since his separation from service.  The Veteran had diabetic foot evaluations conducted in September 2009, October 2010, May 2012, and June 2013.  There is no indication from those records that the Veteran reported symptoms of pes planus at that time, nor were objective findings of pes planus.  Moreover, there is no foot disability, to include pes planus, noted on the Veteran's current problem list with the VA Medical Center.

At a November 2015 VA examination, the Veteran reported no pain in his feet.
Based on the physical examination, the examiner found that the Veteran did not have pes planus, as he had an intact and preserved arch on both feet.  

The November 2015 VA examination is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the Board finds that the VA opinion is the most probative evidence of record.  

While the Veteran is competent to report foot pain, he is not competent to make a diagnosis of pes planus as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with pes planus.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of pes planus.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for Lyme disease is not warranted. 38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Entitlement to a TDIU

The Veteran filed for TDIU on June 27, 2011.  The Veteran has been in receipt of a combined rating of 100 percent since December 4, 2009.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  

However, a 100 percent disability rating does not always render the issue of TDIU moot.  Specifically, special monthly compensation (SMC) may be warranted if the Veteran has a 100 percent disability rating for a single disability other than the disability that is rated on 100 percent.  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran has been awarded a combined disability rating of 100 percent since December 4, 2009, for a combination of disabilities including: Hepatitis C, lumbar strain with degenerative arthritis, lumbar radiculopathy in the right and left lower extremities, pseudofolliculitis barbae, and headaches.  The evidence does not show, and the Veteran has not alleged, that one of his service-connected disabilities alone renders him unemployable.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot, as the Veteran has been in receipt of a combined schedular rating of 100 percent since the claim of entitlement to a TDIU was filed.  

Compensation for Multiple Noncompensable Service-Connected Disabilities

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable rating for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532 (1993).  In this regard, the Veteran has been in receipt of a combined 100 percent rating since December 4, 2009, the beginning date of his compensation benefit award.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to a TDIU is dismissed.

Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran submitted a statement in November 2015 that constitutes a timely notice of disagreement with the denial of entitlement to service connection for an acquired psychiatric disability in the October 2015 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the Veteran's claim of entitlement to service connection for cirrhosis of the liver, the Board notes that the Veteran has reported that he was diagnosed with cirrhosis of the liver.  Additionally, treatment records in April and May 2011 indicate cirrhosis of the liver as part of the Veteran's past medical history.  

However, there is no conclusive evidence of record showing a confirmed diagnosis of cirrhosis of the liver.  While the examiner in a November 2015 VA examination found that the Veteran demonstrated signs and symptoms attributable to cirrhosis of the liver, the examiner stated in a subsequent July 2016 medical opinion, that there was no evidence that the Veteran was formally diagnosed with cirrhosis.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether he has cirrhosis of the liver, and if so, whether it is etiologically related to his active service or was caused or chronically worsened by a service-connected disability.  

With regard to the Veteran's claim of entitlement to an increased rating for his low back, the Board notes that the Veteran was afforded a VA examination of his back in November 2015.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the November 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.  

With regard to the Veteran's claim of entitlement to an increased rating for PFB, the Board notes that the Veteran has submitted statements indicating that the symptoms of his PFB had increased in severity, to include reporting additional black spots and bumps on his face and neck.  A review of the record shows that the Veteran was last afforded a VA examination of his PFB in August 2013.  In light of the Veteran's statements that his PFB may have increased in severity, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his PFB.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.  

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present cirrhosis of the liver.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed

Based on the examination results and review of the record, the examiner should first confirm whether the Veteran has cirrhosis of the liver.  If so, the examiner should provide the following opinions: 

a)  Is it at least as likely as not (a 50 percent probability or greater) that cirrhosis of the liver is etiologically related to active service?  

b)  Is it at least as likely as not (a 50 percent probability or greater) that cirrhosis of the liver was caused or chronically worsened by a service-connected disability, to specifically include hepatitis C.

The rationale for all opinions expressed must be provided.

4.  Then, schedule the Veteran for a VA examination to determine the current level of all impairment resulting from his low back disability.  All indicated tests and studies must be performed. The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his PFB.  All indicated tests and studies must be performed. The examiner should provide all information required for rating purposes.  

6.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

7.  Then readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


